OPINION
{¶ 1} Floyd E. Swyers III appeals from his conviction in the Clark County Common Pleas Court of robbery. Swyers was sentenced to a prison term of five years. In a single assignment of error, Swyers contends the trial court erred in failing to inform him that he would be subject to post-release control as required by R.C. 2929.12. *Page 2
 {¶ 2} The record demonstrates that the trial court did not inform Swyers about post-release control at the sentencing hearing although the court did state in its journal entry imposing the sentence that it had so notified Swyers. The State concedes the trial court failed to comply with the mandatory provisions of R.C. 2929.19(B)93)(c) and (d) and therefore Appellant's sentence must be ordered vacated and the matter remanded to the trial court for re-sentencing. We agree. State v.Jordan, 104 Ohio St. 3d 21, 2004-Ohio-6085.
 {¶ 3} Appellant's assignment of error is sustained. The judgment of the trial court is Reversed and Remanded for the trial court to re-sentence Appellant.
FAIN, J., and GRADY, J., concur.
Copies mailed to:
Amy Smith
C. Douglas Copley
  Hon. Richard P. Carey *Page 1